Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 09, 2019

The Court of Appeals hereby passes the following order:

A20A0369. GORDON MCCARTY, JR. v. THE STATE.

      In October 2016, Gordon McCarty, Jr., pled guilty to two counts of aggravated
sodomy, aggravated sexual battery, child molestation, and incest. In March 2019,
McCarty filed a motion to withdraw his guilty plea and motion for out-of-time appeal.
In June 2019, he filed motions to proceed pro se and to amend his motion for out-of-
time appeal. The trial court denied the motions in a single order entered on July 8,
2019, and McCarty filed a notice of appeal on September 5, 2019. We lack
jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the trial court order
sought to be appealed. See OCGA § 5-6-38 (a). The proper and timely filing of a
notice of appeal is an absolute requirement to confer jurisdiction on this Court.
Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). McCarty’s notice of
appeal was filed 59 days after entry of the trial court’s order. The appeal is thus
untimely, and it is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/09/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.